Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between Realty Income Corporation, a Maryland corporation (the “Company”), and NAME, an individual residing in the county of San Diego, state of California (the “Employee”), and shall be effective as of January 1, 2010 (the “Effective Date”). 1.Term. The Company hereby continues to employ the Employee for an indefinite term commencing on the date hereof and continuing until this Agreement is terminated by either party as provided hereinafter in Paragraph 10 (such period being hereinafter sometimes referred to as the “term of this Agreement”). The Employee accepts such employment and agrees to perform the services specified herein, all upon the terms and conditions hereinafter set forth. 2.Duties. The Employee shall perform such management and administrative duties as are from time-to-time assigned to him by the Company. If the Employee is elected an officer of the Company during the term of this Agreement, the Employee will serve in such capacity without further compensation. The Employee also agrees to perform, without additional compensation, such other services for the Company and for any subsidiary or affiliated corporations of the Company or for any partnerships in which the Company has an interest, as the Board of Directors of the Company (the “Board”) shall from time-to-time specify. 3.Extent of Services. During the term of this Agreement, the Employee shall devote his full time, attention and energy to the business of the Company and, except as may be specifically permitted by the Board in writing, shall not be engaged in any other business activity which would interfere with the performance of his duties hereunder or be competitive with the business of the Company. The foregoing restrictions shall not be construed as preventing the Employee from making passive investments in other businesses or enterprises; provided, however, that such other investments will not require services on the part of the Employee which would in any manner impair the performance of his duties under this Agreement, and provided further that such other businesses or enterprises are not engaged in any business competitive to the business of the Company. 4.Salary; Bonus.
